                   Case 20-12088-MFW     Doc 2   Filed 09/09/20   Page 1 of 14




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 _________________________________________
                                                   )
 In re:                                            )     Chapter 11
                                                   )
 Energy Alloys Holdings, LLC,                      )     Case No. 20-______ (___)
                                                   )
                    Debtor.                        )
                                                   )
 Fed. Tax Id. No. XX-XXXXXXX                       )
 _________________________________________         )
                                                   )
 In re:                                            )     Chapter 11
                                                   )
 Energy Alloys, L.L.C.,                            )     Case No. 20-______ (___)
                                                   )
                    Debtor.                        )
                                                   )
 Fed. Tax Id. No. XX-XXXXXXX                       )
 _________________________________________         )
                                                   )
 In re:                                            )     Chapter 11
                                                   )
 Energy Alloys Louisiana, LLC,                     )     Case No. 20-______ (___)
                                                   )
                    Debtor.                        )
                                                   )
 Fed. Tax Id. No. XX-XXXXXXX                       )
 _________________________________________         )
                                                   )
 In re:                                            )     Chapter 11
                                                   )
 Energy Alloys Canada Holding, L.L.C.,             )     Case No. 20-______ (___)
                                                   )
                    Debtor.                        )
                                                   )
 Fed. Tax Id. No. XX-XXXXXXX                       )
 _________________________________________         )




RLF1 23974895v.1
                   Case 20-12088-MFW     Doc 2       Filed 09/09/20   Page 2 of 14




 _________________________________________
                                                       )
 In re:                                                )     Chapter 11
                                                       )
 Energy Alloys Services, L.L.C.,                       )     Case No. 20-______ (___)
                                                       )
                    Debtor.                            )
                                                       )
 Fed. Tax Id. No. XX-XXXXXXX                           )
 _________________________________________             )
                                                       )
 In re:                                                )     Chapter 11
                                                       )
 Energy Alloys Cayman Holding, L.L.C.,                 )     Case No. 20-______ (___)
                                                       )
                    Debtor.                            )
                                                       )
 Fed. Tax Id. No. XX-XXXXXXX                           )
 _________________________________________             )
                                                       )
 In re:                                                )     Chapter 11
                                                       )
 Energy Alloys Mexico Holding Co. -                    )     Case No. 20-______ (___)
 Majority, LLC,                                        )
                                                       )
                    Debtor.                            )
                                                       )
 Fed. Tax Id. No. XX-XXXXXXX                           )
 _________________________________________             )
                                                       )
 In re:                                                )     Chapter 11
                                                       )
 Energy Alloys Mexico Holding Co. -                    )     Case No. 20-______ (___)
 Minority, LLC,                                        )
                                                       )
                    Debtor.                            )
                                                       )
 Fed. Tax Id. No. N/A                                  )
 _________________________________________             )

                                MOTION OF DEBTORS FOR ORDER
                              AUTHORIZING JOINT ADMINISTRATION

          Energy Alloys Holdings, LLC (“EA Holdings”) and its above-captioned affiliated debtor

entities (collectively with EA Holdings, the “Debtors”), as debtors and debtors in possession in

                                                 2
RLF1 23974895v.1
                   Case 20-12088-MFW             Doc 2        Filed 09/09/20       Page 3 of 14




the above-captioned chapter 11 cases (the “Chapter 11 Cases”) hereby file this motion (the

“Motion”) for the entry of an order (the “Proposed Order”), pursuant to rule 1015 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and rule 1015-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), authorizing the joint administration of all the Debtors’ Chapter 11

Cases and the consolidation thereof for procedural purposes only. In support of this Motion, the

Debtors submit and incorporate by reference herein the Declaration of Bryan Gaston in Support

of Debtors’ Chapter 11 Petitions and First Day Motions (the “First Day Declaration”).1 In further

support of this Motion, the Debtors respectfully state as follows:

                                      JURISDICTION AND VENUE

         1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated February 29, 2012. This is a core proceeding within the meaning of 28 U.S.C.

§ 157(b)(2), and pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final order

by the Court in connection with this Motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter a final order or judgment consistent with Article III of

the United States Constitution.

         2.        Venue of these Chapter 11 Cases and the Motion are proper in this District pursuant

to 28 U.S.C. §§ 1408 and 1409.




1
  Capitalized terms used but not defined herein shall have the respective meanings ascribed to such terms in the First
Day Declaration.


                                                          3
RLF1 23974895v.1
                   Case 20-12088-MFW          Doc 2       Filed 09/09/20   Page 4 of 14




                                            BACKGROUND

         3.        On the date hereof (the “Petition Date”), the Debtors filed voluntary petitions in

this Court commencing the Chapter 11 Cases for relief under the Bankruptcy Code. The Debtors

have continued in possession of their property and have continued to operate and manage their

businesses as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         4.        No request has been made for the appointment of a trustee or examiner, and no

official committee has been appointed in the Chapter 11 Cases.

         5.        Additional information about the Debtors’ businesses and affairs, capital structure

and prepetition indebtedness and the events leading up to the Petition Date can be found in the

First Day Declaration, which is incorporated herein by reference.

                                         RELIEF REQUESTED

         6.        By this Motion, the Debtors seek entry of the Proposed Order, attached hereto as

Exhibit A, pursuant to Bankruptcy Rule 1015 and Local Rule 1015-1, directing the joint

administration of their Chapter 11 Cases and the consolidation thereof for procedural purposes

only.

         7.        Many, if not virtually all, of the motions, applications, hearings and orders that will

arise in these Chapter 11 Cases will jointly affect all of the Debtors. For this reason, the Debtors

respectfully submit that the interests of the Debtors, their creditors and other parties in interest

would be best served by the joint administration of these Chapter 11 Cases. In order to optimally

and economically administer the Debtors’ pending Chapter 11 Cases, such cases should be jointly

administered, for procedural purposes only, under the case number assigned to Debtor Energy

Alloys Holdings, LLC.




                                                      4
RLF1 23974895v.1
                   Case 20-12088-MFW              Doc 2       Filed 09/09/20        Page 5 of 14




         8.        The Debtors also request that the Clerk of this Court maintain one file and one

docket for all of the Debtors’ Chapter 11 Cases, which file and docket shall be the file and docket

for Debtor Energy Alloys Holdings, LLC.

         9.        The Debtors further request that the caption of these Chapter 11 Cases be modified

as follows:

                     IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
    _________________________________________
                                              )
    In re:                                    )    Chapter 11
                                              )
    Energy Alloys Holdings, LLC, et al.,1     )    Case No. 20-______ (___)
                                              )
                  Debtors.                    )    (Jointly Administered)
                                              )
    _________________________________________ )
1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Energy Alloys
Holdings, LLC (4144); Energy Alloys, L.L.C. (9944); Energy Alloys Louisiana, LLC (0623); Energy Alloys Canada
Holding, L.L.C. (0382); Energy Alloys Services, L.L.C. (4284); Energy Alloys Cayman Holding, L.L.C. (3484);
Energy Alloys Mexico Holding Co. - Majority, LLC (9165); Energy Alloys Mexico Holding Co. - Minority, LLC
(N/A). The mailing address for the Debtors is 9450 Pinecroft Drive, P.O. Box 8819, The Woodlands, TX 77380.

         10.       In addition, the Debtors seek the Court’s direction that a notation substantially

similar to the following proposed docket entry be entered on the docket of each of the Debtors’

Chapter 11 Cases, other than the Chapter 11 Case of Debtor Energy Alloys Holdings, LLC, to

reflect the joint administration of these Chapter 11 Cases:

                   An Order has been entered in this case directing the consolidation
                   and joint administration for procedural purposes only of the chapter
                   11 cases of: Energy Alloys Holdings, LLC; Energy Alloys, L.L.C.;
                   Energy Alloys Louisiana, LLC; Energy Alloys Canada Holding,
                   L.L.C.; Energy Alloys Services, L.L.C.; Energy Alloys Cayman
                   Holding, L.L.C.; Energy Alloys Mexico Holding Co. - Majority,
                   LLC; and Energy Alloys Mexico Holding Co. - Minority, LLC. The
                   docket in the chapter 11 case of Energy Alloys Holdings, LLC, Case
                   No. 20-_____ (___), should be consulted for all matters affecting
                   this case.



                                                          5
RLF1 23974895v.1
                   Case 20-12088-MFW         Doc 2       Filed 09/09/20   Page 6 of 14




                                         BASIS FOR RELIEF

         11.       Pursuant to Bankruptcy Rule 1015(b), if two or more petitions are pending in the

same court by or against a debtor and an affiliate, “the Court may order a joint administration of

the estates.”      Fed. R. Bankr. P. 1015(b).      Local Rule 1015-1 similarly provides for joint

administration of chapter 11 cases when the facts demonstrate that joint administration “is

warranted and will ease the administrative burden for the Court and the parties.” Del. Bankr. L.

R. 1015-1. In these Chapter 11 Cases, the Debtors are “affiliates” as that term is defined in section

101(2) of the Bankruptcy Code.

         12.       Additionally, the First Day Declaration, filed contemporaneously herewith,

establishes that the joint administration of the Debtors’ respective estates is warranted and will

ease the administrative burden on this Court and all parties in interest in these Chapter 11 Cases.

         13.       The joint administration of these Chapter 11 Cases will also permit the Clerk of this

Court to utilize a single docket for all of the Chapter 11 Cases and to combine notices to creditors

and other parties in interest in the Debtors’ respective Chapter 11 Cases. In addition, there will

likely be numerous motions, applications, and other pleadings filed in these Chapter 11 Cases that

will affect all or virtually all of the Debtors. Joint administration will permit counsel for all parties

in interest to include all of the Debtors’ Chapter 11 Cases in a single caption for the numerous

documents that are likely to be filed and served in these Chapter 11 Cases. Joint administration of

the Chapter 11 Cases will also enable parties in interest in all of the Chapter 11 Cases to stay

apprised of all the various matters before this Court.

         14.       The joint administration of these Chapter 11 Cases will not prejudice or adversely

affect the rights of the Debtors’ creditors because the relief sought herein is purely procedural and

is not intended to affect substantive rights. Joint administration will also significantly reduce the

volume of paper that otherwise would be filed with the Clerk of this Court, render the completion

                                                     6
RLF1 23974895v.1
                   Case 20-12088-MFW         Doc 2       Filed 09/09/20   Page 7 of 14




of various administrative tasks less costly, and provide for greater efficiencies. Moreover, the

relief requested by this Motion will also simplify supervision of the administrative aspects of these

Chapter 11 Cases by the Office of the United States Trustee for the District of Delaware (the “U.S.

Trustee”).

         15.       For these reasons, the Debtors submit that the relief requested herein is in the best

interests of the Debtors, their estates and their creditors, and therefore should be granted.

                                                NOTICE

         16.       The Debtors will serve notice of this Motion upon: (i) the U.S. Trustee; (ii) the

Debtors’ consolidated list of creditors holding the 30 largest unsecured claims; (iii) counsel to the

First Lien Agent; (iv) counsel to the Second Lien Agent; (v) the Internal Revenue Service; (vi) the

United States Attorney’s Office for the District of Delaware; and (vii) all parties entitled to notice

pursuant to Local Rule 9013-1(m). In light of the nature of the relief requested, the Debtors submit

that no other or further notice is necessary.

                                        NO PRIOR REQUEST

         17.       No prior application for the relief requested herein has been made to this or any

other court.



                               [Remainder of page intentionally left blank]




                                                     7
RLF1 23974895v.1
                   Case 20-12088-MFW      Doc 2       Filed 09/09/20   Page 8 of 14




         WHEREFORE the Debtors respectfully request entry of the Proposed Order granting the

relief requested herein and such other and further relief as the Court may deem just and appropriate.

Dated: September 9, 2020
       Wilmington, Delaware
                                      /s/ Daniel J. DeFranceschi
                                      RICHARDS, LAYTON & FINGER, P.A.
                                      Daniel J. DeFranceschi (No. 2732)
                                      Paul N. Heath (No. 3704)
                                      Zachary I. Shapiro (No. 5103)
                                      Brendan J. Schlauch (No. 6115)
                                      One Rodney Square
                                      920 N. King Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 651-7700
                                      Facsimile: (302) 651-7701
                                      Email: defranceschi@rlf.com
                                             heath@rlf.com
                                             shapiro@rlf.com
                                             schlauch@rlf.com

                                      Proposed Attorneys for Debtors
                                      and Debtors in Possession




                                                  8
RLF1 23974895v.1
                   Case 20-12088-MFW   Doc 2   Filed 09/09/20   Page 9 of 14




                                        EXHIBIT A

                                       Proposed Order




RLF1 23974895v.1
                   Case 20-12088-MFW   Doc 2   Filed 09/09/20   Page 10 of 14




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 _________________________________________
                                                  )
 In re:                                           )     Chapter 11
                                                  )
 Energy Alloys Holdings, LLC,                     )     Case No. 20-______ (___)
                                                  )
                    Debtor.                       )
                                                  )
 Fed. Tax Id. No. XX-XXXXXXX                      )
 _________________________________________        )
                                                  )
 In re:                                           )     Chapter 11
                                                  )
 Energy Alloys, L.L.C.,                           )     Case No. 20-______ (___)
                                                  )
                    Debtor.                       )
                                                  )
 Fed. Tax Id. No. XX-XXXXXXX                      )
 _________________________________________        )
                                                  )
 In re:                                           )     Chapter 11
                                                  )
 Energy Alloys Louisiana, LLC,                    )     Case No. 20-______ (___)
                                                  )
                    Debtor.                       )
                                                  )
 Fed. Tax Id. No. XX-XXXXXXX                      )
 _________________________________________        )
                                                  )
 In re:                                           )     Chapter 11
                                                  )
 Energy Alloys Canada Holding, L.L.C.,            )     Case No. 20-______ (___)
                                                  )
                    Debtor.                       )
                                                  )
 Fed. Tax Id. No. XX-XXXXXXX                      )
 _________________________________________        )




RLF1 23974895v.1
                   Case 20-12088-MFW   Doc 2       Filed 09/09/20   Page 11 of 14




 _________________________________________
                                                      )
 In re:                                               )     Chapter 11
                                                      )
 Energy Alloys Services, L.L.C.,                      )     Case No. 20-______ (___)
                                                      )
                    Debtor.                           )
                                                      )
 Fed. Tax Id. No. XX-XXXXXXX                          )
 _________________________________________            )
                                                      )
 In re:                                               )     Chapter 11
                                                      )
 Energy Alloys Cayman Holding, L.L.C.,                )     Case No. 20-______ (___)
                                                      )
                    Debtor.                           )
                                                      )
 Fed. Tax Id. No. XX-XXXXXXX                          )
 _________________________________________            )
                                                      )
 In re:                                               )     Chapter 11
                                                      )
 Energy Alloys Mexico Holding Co. -                   )     Case No. 20-______ (___)
 Majority, LLC,                                       )
                                                      )
                    Debtor.                           )
                                                      )
 Fed. Tax Id. No. XX-XXXXXXX                          )
 _________________________________________            )
                                                      )
 In re:                                               )     Chapter 11
                                                      )
 Energy Alloys Mexico Holding Co. -                   )     Case No. 20-______ (___)
 Minority, LLC,                                       )
                                                      )
                    Debtor.                           )
                                                      )
 Fed. Tax Id. No. N/A                                 )
 _________________________________________            )




                                               2
RLF1 23974895v.1
                   Case 20-12088-MFW             Doc 2         Filed 09/09/20     Page 12 of 14




                          ORDER DIRECTING JOINT ADMINISTRATION

          Upon the motion (the “Motion”)1 of Energy Alloys Holdings, LLC and its above-captioned

affiliated debtor entities (collectively with EA Holdings, the “Debtors”), as debtors and debtors in

possession in the above-captioned Chapter 11 Cases, for entry of an order pursuant to Bankruptcy

Rule 1015 and Local Rule 1015-1, directing the joint administration of these Chapter 11 Cases for

procedural purposes only, as more fully described in the Motion; and the Court having jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012; and this matter being a core proceeding pursuant to 28 U.S.C. § 157; and venue of these

cases and the Motion being proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409; and

due and proper notice of the Motion having been sufficient under the circumstances, and it

appearing that no other or further notice need be provided; and this Court having held a hearing

(the “Hearing”) to consider the relief requested in the Motion; and upon the First Day Declaration

and the record of the Hearing; and the Court having found that the relief requested in the Motion

is in the best interests of the Debtors, their creditors, their estates and all other parties in interest;

and upon the record herein; and after due deliberation and sufficient cause appearing therefor,

                   IT IS HEREBY ORDERED THAT

          1.       The Motion is granted as set forth herein.

          2.       The Debtors’ Chapter 11 Cases shall be consolidated for procedural purposes only

and shall be jointly administered in accordance with the provisions of Bankruptcy Rule 1015 and

Local Rule 1015-1.




1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.


                                                           3
RLF1 23974895v.1
                   Case 20-12088-MFW             Doc 2        Filed 09/09/20       Page 13 of 14




         3.        The Clerk of the Court shall maintain one file and one docket for all of the Debtors’

Chapter 11 Cases, which file and docket shall be the file and docket for the Chapter 11 Case of

Debtor Energy Alloys Holdings, LLC, Case No. 20-_____ (___).

         4.        All pleadings filed in the Debtors’ Chapter 11 Cases shall bear a consolidated

caption in the following form:

                     IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
    _________________________________________
                                              )
    In re:                                    )    Chapter 11
                                              )
    Energy Alloys Holdings, LLC, et al.,1     )    Case No. 20-______ (___)
                                              )
                  Debtors.                    )    (Jointly Administered)
                                              )
    _________________________________________ )
1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Energy Alloys
Holdings, LLC (4144); Energy Alloys, L.L.C. (9944); Energy Alloys Louisiana, LLC (0623); Energy Alloys Canada
Holding, L.L.C. (0382); Energy Alloys Services, L.L.C. (4284); Energy Alloys Cayman Holding, L.L.C. (3484);
Energy Alloys Mexico Holding Co. - Majority, LLC (9165); Energy Alloys Mexico Holding Co. - Minority, LLC
(N/A). The mailing address for the Debtors is 9450 Pinecroft Drive, P.O. Box 8819, The Woodlands, TX 77380.

         5.        All original pleadings shall be captioned as indicated in the preceding decretal

paragraph, and the Clerk of the Court shall make docket entries in each of the dockets of each of

the Chapter 11 Cases, other than the Chapter 11 Case of Debtor Energy Alloys Holdings, LLC,

and in the docket of any other related cases which are subsequently filed, substantially as follows:

                   An Order has been entered in this case directing the consolidation
                   and joint administration for procedural purposes only of the chapter
                   11 cases of: Energy Alloys Holdings, LLC; Energy Alloys, L.L.C.;
                   Energy Alloys Louisiana, LLC; Energy Alloys Canada Holding,
                   L.L.C.; Energy Alloys Services, L.L.C.; Energy Alloys Cayman
                   Holding, L.L.C.; Energy Alloys Mexico Holding Co. - Majority,
                   LLC; and Energy Alloys Mexico Holding Co. - Minority, LLC. The
                   docket in the chapter 11 case of Energy Alloys Holdings, LLC, Case
                   No. 20-_____ (___), should be consulted for all matters affecting
                   this case.



                                                          4
RLF1 23974895v.1
                   Case 20-12088-MFW          Doc 2       Filed 09/09/20   Page 14 of 14




         6.        This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation or interpretation of this Order.




                                                      5
RLF1 23974895v.1
